EBT
                              2018-SC-000191-DG

CSX TRANSPORTATION, INC                                                APPELLANT

                   ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2016-CA-001849-MR
                JEFFERSON CIRCUIT COURT NO. 09-CI-00800

LARRY M. BOGGS                                                         APPELLEE
                                       AND

                               2018-SC-000440-DG

LARRY M. BOGGS                                               CROSS-APPELLANT

                ON CROSS-APPEAL FROM COURT OF APPEALS
V.                   CASE NO. 2016-CA-001849-MR
                JEFFERSON CIRCUIT COURT NO. 09-CI-00800

CSX TRANSPORTATION, INC                                       CROSS-APPELLEE


                               ORDER AFFIRMING

      The vote of the six members of this Court participating in the

determination of this appeal being equally divided, pursuant to SCR 1.020, the

opinion of the Court of Appeals hereby stands affirmed.

      Keller, Lambert and Wright, JJ., would affirm the opinion of the Court of

Appeals. Minton, C.J.; Hughes and VanMeter, JJ., would reverse the opinion

of the Court of Appeals. Nickell, J., not sitting.

      ENTERED: August 20, 2020.




                                                     CHIEF JUSTICE